Title: From Thomas Jefferson to Michael Bowyer, 3 November 1802
From: Jefferson, Thomas
To: Bowyer, Michael


          
            Dear Sir
            Washington Nov. 3. 1802.
          
          I have been just informed that about 9. miles from the Sweet springs in Greenbriar county, a few months past, was found in a saltpetre cave, some large bones, one of which, a claw, measured 9. inches in length: and that the person who was digging out the bones, intended them for mr Peale. if this has been done, or shall be done, it is all that is desired. but if this destination of them has not been pursued, then the favor I have to ask of you is to endeavor to get them, to have them packed in a box securely against breaking, and forwarded by water to Richmond to the care of Messrs. Gibson & Jefferson merchts. there, who will be instructed to pay all expence attending them, & forward them to mr Peale in Philadelphia. I understand that my friend Genl. John Bowyer lives not far from the head navigation of James river, and am sure he will do me the favor to see them safely forwarded. I presume these bones are of the same species of animal with some formerly sent me by Colo. Stewart of Green briar, and which till then had been utterly unknown, being entirely different from the big bones on the Ohio. it is interesting therefore to procure all the remains of it we can, in order to ascertain what it was, & to learn if it still exists in any part of the Continent. the favor I am asking of you on this occasion is asked with the less reluctance as it gives me an opportunity of recalling myself to your recollection, and of tendering you assurances of my constant esteem and most friendly wishes for your happiness.
          
            Th: Jefferson
          
        